          Case 1:15-cr-00123-SPW Document 97 Filed 06/14/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 15-123-.BLG-SPW-2
                        Plaintiff,

  vs.                                                ORDER


  ALAN J. BARBER,

                        Defendant.


        Upon the Defendant's Motion to Terminate Supervised Release(Doc. 96),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


Alan Barber's supervised release is tenninated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this            of June, 2021.


                                               SUSAN P. WATTERS
                                               United States District Judge
